Case: 4:20-cr-00360-HEA-DDN Doc. #: 24 Filed: 12/04/20 Page: 1 of 1 PageID #: 46


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )    No.      4:20 CR 360 HEA DDN
                                                 )
MOROCCO THOMPSON-BEY,                            )
                                                 )
                       Defendant.                )


                MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Thomas J. Mehan, Assistant

United States Attorney for said District, and requests that the previous request for detention

against the defendant continue.

As and for its grounds, the Government states as follows:

       1.      There is a serious risk that the defendant will flee;

       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant’s appearance as required and the safety of any other person and the community

and the Government requests this Court to order defendant detained prior to trial, and further to

order a detention hearing three (3) days from the date of defendant’s initial appearance.

                                                 Respectfully submitted,

                                                 JEFFREY B. JENSEN
                                                 United States Attorney

                                                 s/Thomas J. Mehan
                                                 THOMAS J. MEHAN, #28958MO
                                                 Assistant United States Attorney
                                                 111 South 10th Street, Room 20.333
                                                 St. Louis, Missouri 63102
                                                 (314) 539-2200
